Case 6:20-cv-00805-ADA Document 24-2 Filed 12/22/20 Page 1 of 3




                Exhibit 1
    Case 6:20-cv-00805-ADA Document 24-2 Filed 12/22/20 Page 2 of 3

                                1526 Gilpin Avenue
                                Wilmington, DE 19806
                                United States of America
                                Tel: 302-449-9010
                                Fax: 302-353-4251
                                www.devlinlawfirm.com




                                    February 6, 2020

VIA FEDERAL EXPRESS

Jay Simons, President
ATLASSIAN CORPORATION PLC
Level 29, 363 George Street
Sydney, NSW 2000, Australia

       RE:     Express Mobile, Inc.’s U.S. Patent Nos. 6,546,397, 7,594,168, 9,063,755,
               9,471,287, 9,507,571, and 9,928,044

Dear Mr. Simons:
       I am writing to you on behalf of our client Express Mobile, Inc. (“Express Mobile”).
        Express Mobile is a leader in the business of developing mobile app and website design
and creation technologies. Express Mobile is managed by individuals with many years of
technology and business experience. The CEO of Express Mobile, Steve Rempell, has more
than fifty years’ experience with technology companies with a substantial portion of his work
pertaining to web-based technologies and applications.
        Express Mobile’s intellectual property includes U.S. Patent Nos. 6,546,397, 7,594,168,
9,063,755, 9,471,287, 9,507,571, and 9,928,044 (the “Express Mobile patents”). These patents
generally relate to tools and methods for the generation of web pages and/or browser-based and
native app solutions as well as the integration of web services into these solutions. Copies of
each of the patents can be obtained at www.google.com/patents or the United States Patent &
Trademark Office.
        Express Mobile’s patents have been the subject of numerous challenges to their validity
and, in each case, have been upheld as valid. Copies of the orders and/or decisions in each case
are available upon request.
        Using the technology claimed by the Express Mobile patents Atlassian’s Confluence and
Trello products build, host, and market websites for Atlassian’s customers by letting the
customers select settings representing website elements, storing these settings in a database, and
retrieving stored information to generate websites. Atlassian’s products also generate code in the
form of players and applications that can interact with web services to provide content for
display on users’ devices.

        For example, Atlassian’s products infringe claim 15 of U.S. Patent No. 9,928,044 (the
“’044 patent) by a method which includes a computer memory and an authoring tool. The
computer memory stores symbolic names required for evoking a web component related to a
web service and an address of the web service. The authoring tool is configured to define a User
Interface (“UI”) object for display on the device, where the UI object corresponds to a web
    Case 6:20-cv-00805-ADA Document 24-2 Filed 12/22/20 Page 3 of 3

Devlin Law Firm
February 6, 2020
Page 2 of 2

component. Each UI object is either: 1) selected by a user, or 2) automatically selected by the
system as a preferred UI object corresponding to a symbolic name of the web component. The
information representative of the UI object and related settings are stored in a database. An
application is built consisting web page views. The application and a player are provided to a
device and enables the device to provide one or more input values and corresponding input
symbolic name to the web service and the web service to utilize the input symbolic name and the
user provided one or more input values to generate one or more output values having an
associated output symbolic name, while the player receives the output symbolic name and
corresponding one or more output values and provide instructions for the display of the device to
present an output value in the defined UI object.
       Thus, Atlassian requires a license to the ’044 patent for such products.
        In light of Atlassian’s sales of such products, Atlassian may also wish to have its patent
counsel examine the remaining Express Mobile patents to determine whether a non-exclusive
license is needed as to those patents as well.
        Should Atlassian have interest in a non-exclusive license to the Express Mobile patents,
please contact us to discuss licensing terms.


                                                      Very truly yours,




                                                      Timothy Devlin
                                                      Devlin Law Firm LLC
                                                      1526 Gilpin Avenue
                                                      Wilmington, Delaware 19806
                                                      Tel.: (302) 449-9010
                                                      Fax: (302) 353-4251
                                                      www.devlinlawfirm.com
